UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2515


In Re:    GABRIEL   NEAL,   a/k/a   Doty,    a/k/a   Rodney,   a/k/a
Rondey,

                 Petitioner.




                  On Petition for Writ of Mandamus.
             (3:08-cr-00259-RJC-DCK-9; 3:12-cv-00253-MR)


Submitted:   February 28, 2014                 Decided:    April 17, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gabriel Neal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gabriel   Neal   petitions     for   a    writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.     He seeks an order from this court

directing the district court to act.      Our review of the district

court’s docket reveals that the district court entered an order

granting summary judgment in favor of Respondent on January 16,

2014.   Accordingly,   because    the   district    court    has    recently

decided Neal’s case, we deny the mandamus petition as moot.               We

grant leave to proceed in forma pauperis.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           PETITION DENIED




                                   2